1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
                             IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                  ) Case No. 1:20-CR-00212 DAD-BAM
11                                               )
            Plaintiff,                           )
12                                               ) APPLICATION AND ORDER APPOINTING
      vs.                                        ) CJA PANEL COUNSEL
13                                               )
      JUAN VIZUETT-RESENDIZ,                     )
14                                               )
            Defendant,                           )
15                                               )
                                                 )
16
17
            Defendant Juan Vizuett-Resendiz, through the Federal Defender for the Eastern District
18
19   of California, hereby requests appointment of CJA panel counsel. Our office has a conflict.

20          On November 12, 2020, an Indictment was issued in the above captioned case. Mr.
21   Vizuett-Resendiz had an initial appearance on the allegations in the Southern District of
22
     California on April 09, 2021, where the court appointed counsel and ordered him released.
23
     Counsel is needed in the Eastern District of California to facilitate his appearance on the pending
24
     charges.
25
26   ///

27   ///

28   ///
1           Therefore, after reviewing his Financial Affidavit it is respectfully recommended that
2    CJA panel counsel Monica Bermudez be promptly appointed.
3
4           DATED: May 4, 2021                            _/s/ Eric V. Kersten
                                                          ERIC V. KERSTEN
5                                                         Assistant Federal Defender
                                                          Branch Chief, Fresno Office
6
7
8                                         ORDER
9           Having satisfied the Court that the defendant Juan Vizuett-Resendiz is financially unable
10   to retain counsel, the Court hereby appoints CJA panel counsel Monica Bermudez pursuant to 18
11   U.S.C. § 3006A.
12
     IT IS SO ORDERED.
13
14      Dated:    May 4, 2021                                /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
